PER CURIAM.
We review State v. Guilford, 633 So.2d 548 (Fla. 5th DCA 1994), in which the court certified the following as a question of great public importance:
IS THE REVERSE SPLIT SENTENCE A DOWNWARD DEPARTURE FROM THE GUIDELINES WHICH REQUIRES WRITTEN JUSTIFICATIONS?
Id. at 551. We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution.
We answered the identical question in the affirmative in Disbrow v. State, 642 So.2d 740 (Fla.1994). Accordingly, we approve the decision below.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.